Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of October 21, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an Amendment on January 20, 2022 (“Amendment”), amending claims 1-5, 7-12, and 14-19.  The present non-final Office Action addresses pending claims 1-20.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive. 

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 13-16 of the Amendment, Applicant does into great detail regarding the asserted advantages provided by the present invention leading to improved training and increased accuracy which is an improvement over alternative methods for training a system for coding patient encounters.  Applicant then takes the position that the claims include limitations reflecting the disclosed improvements; namely, determining the billing codes before generating a finalized set of code for submission to a billing process, adjusting the NLU engine based on at least some of the first codes and received user input, refraining from adjusting the NLU engine based on codes external to the NLU engine, and determining the second codes by applying the adjusted NLU engine to second documentation.
However, as noted in the Final Office Action, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  
In the present case, all of the limitations mentioned by Applicant are part of the abstract idea as noted in the rejection below.  For instance, a user could practically in their mind review first patient encounter documentation, mentally associate particular phrases/tests/etc. in the documentation with one or more particular “suggested” billing codes, mentally adjust their 
Regarding Applicant’s position at page 17 of the Amendment that the present claims recite a “specific improvement over prior art systems” that amounts to “an improvement to other technology” of medical coding, the Examiner disagrees as set forth above, at least because the asserted improvements are to the abstract idea rather than to computers or technology.
	The rejection is maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for coding a clinical patient encounter, the system comprising: 
at least one processor; and 
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor, perform a method comprising: 
determining medical billing codes for the clinical patient encounter, wherein determining the medical billing codes comprises determining a first plurality of medical billing codes and a second plurality of medical billing codes for the clinical patient encounter before generating a finalized set of codes for the clinical patient encounter for submission to a billing process at least in part by: 
determining the first plurality of medical billing codes at least in part by applying a natural language understanding engine to first documentation associated with the clinical patient encounter, to automatically derive a first set of one or more engine-suggested medical billing codes for the clinical patient encounter, wherein the first set of one or more engine-suggested medical billing codes is derived before generating the finalized set of codes for submission to the billing process, and the first plurality of medical billing codes comprise the first set of one or more engine-suggested medical billing codes and one or more medical billing codes obtained from a source external to the natural language understanding engine; 
outputting for presentation the first plurality of medical billing codes for the clinical patient encounter in a graphical user interface (GUI); 
receiving user input to modify the plurality of medical billing codes in the GUI; 
adjusting the natural language understanding engine based on at least some of the first plurality of medical billing codes and the received user input wherein the adjusting comprises:
determining the first set of one or more engine-suggested medical billing codes from among the first plurality of medical billing codes and adjusting the natural language understanding engine based on the first set of one or more engine-suggested medical billing codes and received user input relating to the first set of the one or more engine-suggested medical billing codes, and
refraining from adjusting the natural language understanding engine based on the one or more medical billing codes obtained from the source external to the natural language understanding engine;
determining the second plurality of medical billing codes at least in part by applying, to second documentation associated with the clinical patient encounter, the adjusted natural language understanding engine to automatically derive the second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, wherein the second set is different from the first set and is derived before generating the finalized set of codes for submission to the billing process; and
outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because coding a clinical patient encounter via applying natural language processing to first documentation of a patient encounter to derive a first set of medical billing codes before finalization of the codes for submission to a billing process, adjusting the natural language 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 13, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as they specify that adjusting the natural language understanding includes training the natural language understanding to identify a portion of the first documentation that provides evidence for the user-added billing code which can be practically performed in the human mind (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for coding a clinical patient encounter, the system comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one storage medium storing processor-executable instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) that, when executed by the at least one processor, perform a method comprising: 
determining medical billing codes for the clinical patient encounter, wherein determining the medical billing codes comprises determining a first plurality of medical billing codes and a second plurality of medical billing codes for the clinical patient encounter before generating a finalized set of codes for the clinical patient encounter for submission to a billing process at least in part by: 
determining the first plurality of medical billing codes at least in part by applying a natural language understanding engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f) to first documentation associated with the clinical patient encounter, to automatically derive a first set of one or more engine-suggested medical billing codes for the clinical patient encounter, wherein the first set of one or more engine-suggested medical billing codes is derived before generating the finalized set of codes for submission to the billing process, and the first plurality of medical billing codes comprise the first set of one or more engine-suggested medical billing codes and one or more medical billing codes obtained from a source external to the natural language understanding engine; 
outputting for presentation the first plurality of medical billing codes for the clinical patient encounter in a graphical user interface (GUI) (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
receiving user input to modify the plurality of medical billing codes in the GUI (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II));
adjusting the natural language understanding engine based on at least some of the first plurality of medical billing codes and the received user input wherein the adjusting comprises:
determining the first set of one or more engine-suggested medical billing codes from among the first plurality of medical billing codes and adjusting the natural language understanding engine based on the first set of one or more engine-suggested medical billing codes and received user input relating to the first set of the one or more engine-suggested medical billing codes, and
refraining from adjusting the natural language understanding engine based on the one or more medical billing codes obtained from the source external to the natural language understanding engine;
determining the second plurality of medical billing codes at least in part by applying, to second documentation associated with the clinical patient encounter, the adjusted natural language understanding engine to automatically derive the second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, wherein the second set is different from the first set and is derived before generating the finalized set of codes for submission to the billing process; and
outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the processor, storage medium, instructions, and engine, the Examiner submits that these additional limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to outputting the first and second suggested codes on a GUI and receiving the user input, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claim 1 and analogous independent claims 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 8 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-5, 7, 9-12, 14, and 16-19: These claims call for receiving various types of user input (e.g., rejection/replacement of codes, added codes, evidence, approval, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:

As discussed above, the additional limitation of the processor, storage medium, instructions, and engine amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to outputting the first and second suggested codes on a GUI and receiving the user input which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2007/0050187 to Cox (“Cox”) (cited in Information Disclosure Statement filed July 31, 2019) in view of U.S. Patent No. 8,612,261 to Swanson et al. (“Swanson”):
Regarding claim 1, Cox discloses a system for coding a clinical patient encounter ([0002] discusses coding physician encounter notes), the system comprising: 
at least one processor (Figure 4 and [0164] illustrate/discuss computers that would include at least one processor); and 
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor, perform a method (the computers of Figure 4 and [0164] would include at least one storage medium storing processor-executable instructions) comprising: 
determining medical billing codes for the clinical patient encounter ([0079] and [0169] discuss input of medical notes which are physician encounter notes (“clinical patient encounter” per [0167]) and then [0166] and [0207] discuss how the system can be used as part of generating an initial bill (which would include medical billing codes) using the encounter notes; for instance, [0180] notes how coding is suggested), wherein determining the medical billing codes comprises determining a first plurality of medical billing codes (the suggested coding of [0180] is a first plurality of one or more suggested billing codes) and a second plurality of medical billing codes for the clinical patient encounter before generating a finalized set of codes for the clinical patient encounter ([0180]-[0182] discusses how a user can resubmit edited coding for reprocessing, [0186] discusses how modifications can be sent back to the Bayes engine which updates its database and can modify its conclusion (e.g., reprocessing per [0182]), for submission to a billing process ([0207] discusses how the system can be used as part of bill creation and/or for submission to a larger billing and management operation) at least in part by: 
determining the first plurality of medical billing codes at least in part by applying a natural language understanding engine to first documentation associated with the clinical patient encounter ([0170]-[0171] discuss how the lexical parser uses natural language algorithms to process the documents of the medical encounter notes/information (which can includes physician encounter notes, medical records, procedure review systems, etc. per [0167]); accordingly, one of such documents is “first documentation” associated with the clinical patient encounter; also, the lexical parser, along with the Bayes engine per [0130] and [0177], [0180], form a “natural language understanding engine”), to automatically derive a first set of one or more engine-suggested medical billing codes for the clinical patient encounter (the suggested billing codes of [0171], [0180] and Table 2 are a first set of one or more suggested billing codes for the encounter, whereby the medical billing codes are “engine-suggested” because they are generated and displayed on a user interface by the combination wherein the first set of one or more engine-suggested medical billing codes is derived before generating the finalized set of codes (as [0166] and [0207] discuss how the system can be used as part of generating an initial bill using encounter notes and [0177]-[0186] discuss reviewing and revising codes/patterns, then the first and second suggested codes are determined before generating a “finalized” set of codes for the clinical patient encounter) for submission to the billing process ([0207] discusses how the system can be used as part of bill creation and/or for submission to a larger billing and management operation), and the first plurality of medical billing codes comprise the first set of one or more engine-suggested medical billing codes (again, the suggested billing codes of [0171], [0180] and Table 2 are a first set of one or more suggested billing codes for the encounter)...; 
outputting for presentation the first plurality of medical billing codes for the clinical patient encounter in a graphical user interface (GUI) (the first suggested billing codes are output via user interface via [0177] and [0130]); 
receiving user input to modify the first plurality of medical billing codes in the GUI (the user can modify the first suggested codes per [0180]-[0186]); 
adjusting the natural language understanding engine based on at least some of the first plurality of medical billing codes and the received user input ([0186] notes that user modifications cause the Bayes engine (part of the “natural language understanding engine” as discussed above) to update its database and , wherein the adjusting comprises:
determining the first set of one or more engine-suggested medical billing codes from among the first plurality of medical billing codes (as the first set is in the first plurality per the above, then the first set is determined from among the first plurality) and adjusting the natural language understanding engine based on the first set of one or more engine-suggested medical billing codes and received user input relating to the first set of the one or more engine-suggested medical billing codes (again, [0186] notes that user modifications cause the Bayes engine (part of the “natural language understanding engine” as discussed above) to update its database and reinforce/modify conclusions, thus “adjusting” the engine, also, as the user modifications are to the first set of billing codes, then the adjustment of the NLU engine is also based on at least some of the first plurality of medical billing codes), and 
...;
determining the second plurality of medical billing codes at least in part by applying, to second documentation associated with the clinical patient encounter ([0170]-[0171] discuss how the lexical parser uses natural language algorithms to process the documents of the medical encounter notes/information (which can includes physician encounter notes, medical , the adjusted natural language understanding engine to automatically derive a second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, wherein the second set is different from the first set ([0186] discusses how the Bayes engine (again, part of the “natural language understanding engine”) modifies its conclusion (e.g., reprocessing per [0182]) and claim 8 notes that conclusions can be billing code conclusions; accordingly, modifying the conclusion would include modifying/generating a billing code which therefore is the derived second one or more billing codes and would be different than the first code from the first code set; also, as [0177]-[0186] all discuss reviewing/analyzing/editing/revising codes and conclusions which stem from particular encounter notes per [0079], [0167], [0169] and then reprocessing/modifying conclusions, the first and second sets of suggested billing codes all are for the same clinical patient encounter) and is derived before generating the finalized set of codes (as [0166] and [0207] discuss how the system can be used as part of generating an initial bill using encounter notes and [0177]-[0186] discuss reviewing and revising codes/patterns, then the first and second suggested codes are determined before generating a “finalized” set of codes for the clinical patient encounter) for submission to the billing process ([0207] discusses how the system can be used as part of bill creation and/or for submission to a larger billing and management operation); and
...
While Cox might not appear to explicitly disclose outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI, Cox does disclose (as already discussed above) that it was known in the healthcare informatics art to output for presentation for user review in the GUI an initial suggested coding (the first suggested code set) per [0177]-[0186] and also discloses how the system modifies its conclusion (see [0186]) and how there is “constant feedback” (see [0186]) which would allow the system to continually improve suggested coding thereby leading to billing statements with improved accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have outputted for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI as already taught by Cox in relation to the initial suggested coding to continually improve suggested coding thereby leading to billing statements with improved accuracy.
Furthermore, Cox appears to be silent regarding the first plurality of medical billing codes further including one or more medical billing codes obtained from a source external to the natural language understanding engine, and the adjusting of the NLU engine to further include refraining from adjusting the natural language understanding engine based on the one or more medical billing codes obtained from the source external to the natural language understanding engine.
Nevertheless, Swanson teaches that it was known in the healthcare informatics art to receive feedback from a coding system 112 that is external to an analysis system 202 which includes a natural language processor system 204 (Figure 2 and column 8, lines 37-41), and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first plurality of medical billing codes of Cox to further include one or more medical billing codes obtained from a source external to the natural language understanding engine as taught by Swanson to increase the comprehensiveness of the medical record coding, but for the adjusting of the NLU engine to include refraining from adjusting the NLU engine based on the one or more medical billing codes obtained from the source external to the NLU engine when underlying codes to which the external source codes are directed are actually correct interpretations of the medical record which would advantageously maintain correct interpretations of the medical records by the NLU engine.

Regarding claim 2, the Cox/Swanson combination discloses the system of claim 1, further including wherein receiving user input to modify the plurality of medical billing codes comprises receiving a rejection and/or replacement of an engine-suggested medical billing code of the first set of one or more engine-suggested medical billing codes for the clinical patient encounter ([0180]-[0186] discusses how a user can reject/override/edit/resubmit/replace suggested coding/items/results).

Regarding claim 3, Cox discloses the system of claim 1, further including wherein receiving user input to modify the plurality of medical billing codes comprises receiving a rejection and/or replacement of a portion of the first documentation linked by the natural language understanding engine to an engine-suggested medical billing code of the first set of one or more engine-suggested medical billing codes for the clinical patient encounter ([0185] discusses how the user can edit the input note data (which includes the free-form text (e.g., handwritten notes per [0079]) as noted above); furthermore, [0130] and Figure 1 note/illustrate how the Bayes engine 160 receives text output from the lexical engine 140 and integrates with database 170 of billing codes to provide output via user interface 180 (where the output includes suggested billing codes per [0177]-[0186] as noted previously) while [0087] discusses how keyword database includes keywords/phrases and associated billing codes; therefore, the free-form text/input note being edited by the user is linked by the engine to one or more suggested billing codes).

 Regarding claim 4, Cox discloses the system of claim 1, further including wherein receiving user input to modify the plurality of medical billing codes comprises receiving an entry of a user-added medical billing code for the clinical patient encounter ([0181] notes that entirely new entries/billing codes can be added).

Regarding claim 5, Cox discloses the system of claim 4, further including wherein receiving user input to modify the plurality of medical billing codes further comprises receiving an identification by the user of a portion of the first documentation as providing evidence for the user-added medical billing code as being applicable to the clinical patient encounter ([0147]-[0148] discuss how a user can highlight new keywords/phrases of a document (physician notes which is “free-form text” as noted previously) and correct billing codes; accordingly, such highlighted keywords/phrases would provide evidence for the added billing codes as being applicable to the clinical patient encounter).

Regarding claim 6, Cox discloses the system of claim 4, further including wherein adjusting the natural language understanding engine comprises training the natural language understanding engine to automatically identify a portion of the first documentation providing evidence for the user-added medical billing code as being applicable to the clinical patient encounter ([0186] discusses how upon the user replacing the result (adding billing code per [0180]), the choice is sent back to the Bayes engine (part of the “natural language processing engine” as noted previously) which updates its database and modifies conclusions as part of constant feedback to continually refine (train) the system, while [0172]-[0173] discusses how the Bayes engine processes notes (free-form text as noted previously) by looking for matching patterns in the support database which includes medical codes per [0130]; accordingly, as part of reprocessing to modify conclusions, the Bayes engine and its support database would be updated to associate the user-added code with particular patterns in the note (where such patterns would thus provide “evidence” for the new code) as being applicable to the clinical patient encounter).  

Regarding claim 7, Cox discloses the system of claim 1, further including wherein receiving user input to modify the plurality of medical billing codes comprises receiving user approval of an engine-suggested medical billing code changing a status of the engine-suggested medical billing code to user-approved ([0180] discusses how a user can accept the “first” suggested coding while [0186] discusses how the support database is updated to reinforce the conclusion (which amounts to changing some status of the coding to “user-approved” so as to reinforce the conclusion).

Claims 8-14 are rejected in view Cox as discussed in relation to claims 1-7 above, respectively.

Claims 15-20 are rejected in view Cox as discussed in relation to claims 1-6 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686